Citation Nr: 0506243	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  94-10 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left foot injury with traumatic arthritis of the left ankle, 
hallux valgus/bunion, and metatarsalgia/plantar fasciitis; in 
excess of 10 percent from October 21, 1992 to May 10, 2004, 
and in excess of 20 percent on and after May 11, 2004.

2.  Entitlement to an initial rating for residuals of 
multiple fractures of the left lower extremity; in excess of 
20 percent from January 1, 1992 to October 29, 1992; in 
excess of 20 percent from January 1, 1993 to June 26, 2002; 
and in excess of 30 percent on and after June 27, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The veteran served on active duty from March 1944 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 1993 the RO denied entitlement to an increased 
(compensable) evaluation for left metatarsalgia.  

In September 1996 the RO granted service connection for 
multiple fractures of the left lower extremity secondary to 
the service-connected left metatarsalgia.  Following periods 
of temporary total ratings, a 20 percent rating was assigned 
from January 1, 1992 and from January 1, 1993.

In August 1998 the RO recharacterized left metatarsalgia as 
hallux valgus and bunion of the left foot, traumatic 
arthritis of the left ankle with a history of metatarsalgia, 
and residuals of a left foot injury.  An increased evaluation 
of 10 percent was assigned from October 21, 1992.  

In March 1999 the Board remanded the claim to the RO for 
further development and adjudicative action.  

In August 2002 the RO rating decision granted an increased 
evaluation of 30 percent for multiple fractures of the left 
lower extremity to 30 percent, effective June 27, 2002.  


Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  

In February 2003 the Board again remanded the claim to the RO 
for further development and adjudicative action.

In September 2004 the RO granted an increased evaluation of 
20 percent for residuals of a left foot injury with traumatic 
arthritis of the left ankle, hallux valgus/bunion and 
metatarsalgia/plantar fasciitis effective May 11, 2004, and 
otherwise affirmed the determinations previously entered.

The case has been returned to the Board for further appellate 
review.

In February 2005 the undersigned Veterans Law Judge granted 
the representative's motion to advance the appeal on the 
Board's docket on the basis of the veteran's age.  See 
38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900(c) (2004).

The issue of entitlement to a separate evaluation for 
residual scars of the left lower extremity is addressed in 
the REMAND portion of the decision below is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  Residuals of a left foot injury with traumatic arthritis 
of the left ankle, hallux valgus/bunion, and 
metatarsalgia/plantar fasciitis, have been productive of 
severe impairment from October 21, 1992.



3.  Multiple fractures of the left lower extremity have been 
productive of impairment of the tibia and fibula with marked 
ankle disability from January 1, 1992.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 30 percent 
for residuals of a left foot injury with traumatic arthritis 
of the left ankle, hallux valgus/bunion, and 
metatarsalgia/plantar fasciitis, have been met from October 
21, 1992.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic 
Codes 5270, 5284 (2004).  

2.  The criteria for an increased evaluation of 30 percent 
for multiple fractures of the left lower extremity have been 
met from January 1, 1992 (excluding periods of temporary 
total evaluations).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, 
Diagnostic Codes 5256-5270 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In September 1953 the RO granted entitlement to service 
connection for metatarsalgia of the left foot.  A 
noncompensable rating was assigned effective June 1953.  

Service connection was based on the veteran's service medical 
records, which show a diagnosis of metatarsalgia of the left 
foot, mild, upon discharge examination.  The award was also 
based on a September 1953 VA orthopedic examination showing a 
diagnosis of residuals of an in-service left ankle sprain.  
X-rays were negative.

An October 1991 radiology report revealed the veteran had a 
spiral distal tibial fracture and a communited impacted 
proximal fibular fracture.  A November 1991 computerized 
tomographic (CT) scan of the left lower extremity (left 
ankle) showed a transversely oriented distal tibial fracture.  
The fracture line was intrarticular.

In October 1991, the veteran was admitted to the Longview 
Regional hospital for report of having slipped on wet leaves 
in her yard thereby injuring her left leg.  There was mild to 
moderate swelling of the left leg.  Neurovascular functions 
were intact in the toes.  She had good dorsiflexion of the 
ankle and extension of the great toe.  There were no sensory 
deficits.  X-ray examination revealed a spiral fracture of 
the tibia and distal one-third.

The veteran had an open reduction internal fixation (ORIF) of 
the distal tibial posterior malleolar fracture in November 
1991.  An intramedullary nailing of the left tibia with 
distal interlocking screws was also performed in November 
1991.  She tolerated both procedures without complications 
and was taken to the recovery room in good and stable 
condition.  

The veteran filed a claim for increased compensation benefits 
in January 1992.

In October 1992 Dr. CRW (initials) performed a hardware 
removal of the left tibia.  The veteran again tolerated the 
procedure without complications and was taken to the recovery 
room in good and stable condition.

Private medical records from Dr. CRW dated between 1992 and 
1993 contain complaints of pain upon walking, trouble with 
weight bearing and swelling.  It was noted that in January 
1992 the veteran had full range of motion of the knee and 
active dosiflexion of about 15 degrees.  X-ray examination 
showed early callus formation and good position of all the 
fractures.  She veteran was cleared to weight bearing as 
tolerated.  Range of motion of the ankle was 7 degrees of 
active dorsiflexion in March 1992.  X-rays of the left leg 
showed good healed fractures.  X-ray of the knee showed that 
the rod appeared to still be in a good position.  In May 
1992, there were no abnormalities apparent in the left lower 
extremity.  There was no objective evidence of erythema of 
the knee in December 1992. 

An October 1995 letter from Dr. CRW shows the veteran 
complained of pain in the distal left leg, front of her knee, 
and along the plantar aspect of her foot from the heel to the 
ball of her foot.  She further complained of swelling.  

Physical examination showed full range of motion of the knee 
with trace effusion.  Range of motion of the ankle was 10 
degrees of extension to 25 degrees of flexion.  There was no 
hyperthermia, erythema or swelling in the ankle.  There was 
tenderness to palpation over the origin of the plantar 
fascia.  X-rays of the ankle showed the ankle joint to be 
well preserved.  The distal tibia showed alternating areas of 
sclerosis and opacities.  Dr. CRW diagnosed plantar fascia on 
the left.

A November 1995 magnetic resonance imaging (MRI) scan showed 
no evidence of osteomyelitis.  There were findings consistent 
with osteoporosis in the distal tibial diaphysis and 
metaphysic.  Dr. CRW opined it was possible that osteopenia 
was causing discomfort from micro fractures, or discomfort 
from arthritic changes, though the veteran did not appear to 
have much in the way of x-ray changes.  He concluded that 
given her C-reactive protein was negative and her MRI scan 
did not show any evidence of osteomyelitis, there was no 
infection in the distal tibia.

The veteran was afforded a VA joints examination in November 
1995.  She reported a severe inversion sprain of the left 
ankle in October 1991 which resulted in a spiral fracture of 
the tibia approximately 10 (centimeters (cms) above the ankle 
joint and a communited fracture of the proximal one-fourth of 
the fibula.  She complained of a marked degree of pain in her 
ankle and a moderate degree of pain in her knee.

Physical examination revealed a moderate degree of laxity of 
the lateral ankle structure.  There was pain upon 
manipulation of the left knee.  Range of motion of the left 
knee was from 0 degrees of extension to 110 degrees of 
flexion.

The veteran was diagnosed with a severe sprain to the left 
ankle from 1945 causing a moderate degree of laxity of her 
lateral ankle structures and chronic pain in both the medial 
and lateral ankle structures.  

X-rays showed a distal tibia fracture and a proximal fibular 
fracture, to be well healed in good alignment.  The examiner 
opined that because of the laxity of the lateral ankle 
structure, the veteran had a more than usual inversion type 
of ankle with stress on the distal fibula and proximal fibula 
causing the several fractures including the posterior 
malleolus.  The examiner concluded she had a moderate 
impairment of function in the left ankle.

Private medical records from Dr. GS dated between 1994 and 
1995 show the veteran complained of left knee, ankle, and leg 
pain.  She was measured for orthotics in November 1995.

An October 1995 clinical note from Longview Physical Therapy 
and Sports Medicine, PC, shows the veteran reported for an 
initial physical therapy visit.  She complained of pain in 
the left heel, forefoot, posterior tibialis, anterotaler 
fibular ligament, lateral peroneal; calf, and medial side of 
the knee.  Evaluation showed pronation in the rear foot and 
forefoot.  Foot pain was worse than knee pain.

Records from the Diagnostic Clinic of Longview dated in 
February 1997 show nearly full range of motion of the knee 
with crepitus under the kneecap and along the medial side.  
The tibia was tender distally.  The veteran reported trouble 
in the area of the previous tibia fracture down around the 
ankle.  The exam of the ankle disclosed arthritic changes, 
post-traumatic in nature.  X-rays revealed degenerative 
changes of the knee, and varus alignment with essentially 
bone on bone changes in the undersurface of the 
patellofemoral joint and medial compartment of the knee.  

In July 1997 the veteran was afforded a VA bones examination.  
She complained of pain and swelling in her feet.  There was 
some tenderness in the ankle and 1+ edema of the distal 
tibia.  She had 25 degrees of extension and zero (0) degrees 
of flexion in the ankle.  There was no valgus or varus 
deformity.  There was no tenderness on palpation of the toes.  
The diagnosis was history of fracture to the left tibia in 
1991, degenerative arthritis of the ankle, and residual 
dependent edema.  

X-rays of the left tibia and fibula show old upper fibular 
shaft and distal tibia shaft fractures, stable since November 
1995.  X-rays of the left foot showed no acute bony disease 
and were considered an unremarkable study for patient's age.  
Left ankle x-rays revealed an internally fixed distal tibia 
fracture, stable since 1995.  The ankle joint was also found 
to be stable since the prior study.

In December 1997 VA conducted a bones and joints examination 
of the veteran.  She complained of pain in the left knee, 
ankle, and foot.  There was no local heat, significant 
swelling or redness.  There were no acute flare-ups.  Pain 
was described as intermittent, mild to moderate, with no 
specific precipitating or alleviating factors.  She used a 
cane in her right hand.  There appeared to be an overall 
moderate impairment of the left lower extremity.  No episodes 
of dislocation or subluxation were found.  She never had 
inflammatory arthritis.  Impairment of activities was 
variable.

On physical examination, using a goniometer, the examiner 
found the knees and ankles were equal in circumference.  
There was no swelling or deformity.  There was no 
subluxation, lateral instability, or loose motion of either 
knee.  Range of motion of the knee on the left was flexion to 
120 degrees and extension to zero degrees.  There was minor 
crepitation bilaterally.  The left ankle had minimal laxity 
of the ligaments laterally.  There was no subluxation or 
instability.  Plantar flexion was to 45 degrees and 
dorsiflexion was to 15 degrees.

A separate VA feet examination in December 1997 shows the 
veteran had a minor bunion formation and minor hallux valgus 
bilaterally.  There was no pain on compression of the 
metatarsal arch.  She was able to evert and invert her foot 
normally.  She was able to rise and walk on her toes and 
heels without difficulty.  There was no evidence of any 
weight bearing impairment or any alignment of the Achilles 
tendon.  The diagnosis was minor hallux valgus and bunion 
bilaterally, as well as probably minor degenerative arthritis 
of the feet, unrelated to the old injury.

In May 1999 VA conducted an examination of the veteran.  She 
presented with foot and ankle pain.  The pain was aggravated 
or precipitated by walking.  She reported a tendency to 
twisting her left ankle.  

Physical examination of the left foot showed bunions 
bilaterally.  Ankle plantar flexion was from 0 to 8 degrees 
and dorsiflexion from 0 to 10 degrees.  Foot inversion was 
from 0 to 12 degrees and eversion from 0 to 6 degrees.  

The diagnosis was a left ankle injury with residual 
development of ossification at the tip of the medial 
malleolus, bilateral bunions, an increase of the plantar arch 
elevation, and an old healed fracture of the left tibia.  X-
rays of the left ankle revealed a healing fracture of the 
distal tibia with position and alignment near anatomic.  X-
rays of the left foot showed degenerative changes at the 1st 
MCP joint, Achilles tendon spur, metallic screws stabilizing 
the distal tibia, and generalized osteopenia.

In June 2002 on VA examination the veteran reported pain 
primarily limited to the heel region and medial and posterior 
aspect of the left ankle.  The heel pain usually radiated 
towards the ball of her left foot and was in the medial arch 
region.  She complained of weakness, stiffness, and 
intermittent swelling of the left ankle.  She also reported 
inflammation of the ligaments and tissues around the ankle.  
These symptoms occurred with standing, walking, and resting 
with the leg hanging to gravity touching the ground.

During a flare-up of left foot and ankle pain, the veteran 
reported severity of pain as 10 on a scale of 10.  Flare-ups 
were said to occur one time a week and last for four hours.  
Precipitating factors for left ankle pain were weight bearing 
in a walking or standing position or holding the left leg 
down while driving. 

The veteran denied have any braces for her left foot or 
ankle.  She has required some shoe inserts.  The examiner 
noted findings of Dr. CRW that degenerative changes in the 
left knee were not related to the left foot or ankle.  
Physical examination showed slight edema in the left foot and 
ankle region.  A cane was required for ambulation.  She 
walked with a limp favoring the left side.  There was mild to 
moderate synovitis of the left medial malleolus and minimal 
synovitis of the left lateral malleolus region.  She had pain 
to palpation of the ankle joint itself and extreme heel pain.  
There were no loose bodies palpable of the left ankle.  
The ankle was not warm to touch and there was overlying 
erythema.  There was tenderness to palpation of the plantar 
aspect of the medial arch region and the medial calcaneal 
tuberosity.  There was no malalignment of the forefoot with 
the hind foot.  

Range of motion of the ankle was dorsiflexion actively to 5 
degrees and passively to 8 degrees.  Against resistance when 
minor pressure was applied, the veteran nearly screamed.  
Plantar flexion was actively from 0 to 4 degrees and 
passively from 0 to 11 degrees.  There was mild hallux valgus 
deformity of the left great toe.  There was a bunion on the 
left first metatarsal.  

The diagnosis was residuals of left ankle sprain, to include 
traumatic degenerative arthritis, chronic pain, intermittent 
ankle and left foot edema, and decreased range of motion of 
the left ankle.  Also recorded were left metatarsalgia 
secondary to the in-service injury, hallux valgus deformity 
with bunion, and plantar fasciitis of the left foot, which 
was considered a late residual of the left foot injury.  The 
examiner noted a history of multiple fractures of the left 
lower extremity and degenerative joint disease of the left 
foot secondary to the in-service foot injury.

The examiner opined that the veteran's left foot and left 
ankle condition resulted in the development of plantar 
fasciitis.  X-rays of the left ankle showed osseous 
remodeling from old fractures and associated post-traumatic 
degenerative changes.  There were metallic screws present in 
the distal tibia and a mild calcaneal spur.  The left foot x-
ray showed hallux valgus, generalized osteopenia, mild 
degenerative changes of the IP joints and tarsal metatarsal 
areas, metallic orthopedic screws in the distal tibia with 
post-traumatic degenerative arthritic changes at the ankle, 
and calcaneal spur.  The portion of the calcaneous visualized 
on left heel x-rays was unremarkable.

VA outpatient treatment records dated between 1996 and 2003 
contain complaints referable to the veteran's left ankle, 
foot, and knee.  She complained of edema and pain.  
Examination in April 2003 showed no cyanosis, clubbing, or 
edema.  The veteran had no swelling or discoloration.  There 
was limitation of motion of the left leg and tenderness.

A May 11, 2004, letter from Dr. GS shows the veteran 
continued to experience pain and instability of the left 
ankle as a result of fracture.  He further recorded she found 
it necessary to splint her left ankle to provide stability 
and reduce pain.  This was felt to be a progressive 
deterioration that may require further intervention.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  Finally, the CAVC noted 
that "Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by x-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in.  Hicks v. Brown, 8 Vet. App. 417 
(1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

A 60 percent evaluation may be assigned for extremely 
unfavorable ankylosis of a knee in flexion at an angle of 45 
degrees or more.  A 50 percent evaluation may be assigned for 
ankylosis of a knee between 20 degrees and 45 degrees.  A 40 
percent evaluation may be assigned for ankylosis of a knee in 
flexion between 10 degrees and 20 degrees.  

A 30 percent evaluation may be assigned for ankylosis of a 
knee at a favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; 
Diagnostic Code 5256.

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is appropriate where extension is limited to 
20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
appropriate where extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle 
disability may be assigned a 10 percent evaluation.  
Impairment of a tibia and fibula with moderate knee or ankle 
disability may be assigned a 20 percent evaluation; 
impairment of a tibia and fibula with marked knee or ankle 
disability may be assigned a 30 percent evaluation and 
nonunion with loose motion requiring a brace or malunion may 
be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5262.

38 C.F.R. § 4.71a provides for rating the ankle under 
diagnostic codes 5270, 5271, 5272, 5273, and 5274.  Under 
diagnostic code 5270, ratings for ankylosis of the ankle are 
assigned as follows: 20 percent in plantar flexion, less than 
30 degrees; 30 percent in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between zero and 10 degrees; and 
40 percent in plantar flexion at more than 40 degrees or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion, or eversion deformity. 38 C.F.R. 
§ 4.71a.

Limited motion of the ankle is assigned 10 percent for 
moderate limitation and 20 percent for marked limitation.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.

Under diagnostic code 5272 ankylosis of the subastragalar or 
tarsal joint are assigned a 10 percent evaluation in good 
weight bearing position and 20 percent in poor weight bearing 
position.  38 C.F.R. § 4.71a.

Os calcis or astragalus, malunion of, is awarded 10 percent 
for moderate deformity and 20 percent for marked deformity 
under diagnostic code 5273.  38 C.F.R. § 4.71a.

A 20 percent rating is assigned for astragalectomy.  
38 C.F.R. § 4.71a, Diagnostic Code 5274.

Diagnostic Code 5277 provides for a 10 percent rating for 
bilateral week feet, a symptomatic condition secondary to 
many constitutional condition, characterized by atrophy of 
the musculature, disturbed circulation, and weakness.  
38 C.F.R. § 4.71a.  

Under diagnostic code 5278, a 10 percent rating is warranted 
for acquired claw foot (pes cavus), bilateral or unilateral, 
with the great toe dosiflexed, some limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under the metatarsal heads.  A 
20 percent rating is assigned for unilateral and a 30 percent 
rating for bilateral claw foot with all toes tending to 
dorsiflexion, limitation of dorsiflexion at ankle to right 
angle, shortened plantar fascia, and marked tenderness under 
metatarsal heads.  A 30 percent rating is assigned for 
unilateral and 50 percent for bilateral claw foot with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, and marked varus 
deformity. Id.

Diagnostic code 5279 provides a 10 percent rating for 
metatarsalgia, anterior (Morton's disease) unilateral or 
bilateral. Id.  

10 percent ratings are assigned for hallux valgus unilateral, 
operated with resection of metatarsal head under diagnostic 
code 5280 and for hallux rigidus, unilateral, severe, under 
diagnostic code 5281. Id.

Under diagnostic code 5282 a 10 percent rating is assigned 
for hammertoe, all toes, unilateral without claw foot. Id.  

Malunion of or nonunion of the tarsal or metatarsal bones 
warrants ratings as follows: 10 percent when moderate; 20 
percent when moderately severe; and 30 percent when severe. 
Id.

Diagnostic code 5284 provides ratings for foot injuries as 
follows: 10 percent when moderate; 20 percent when moderately 
severe; and 30 percent when severe. Id.

According to 38 C.F.R. § 3.400 (o)(2), the effective date of 
an award of increased compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date, otherwise it is the date of receipt 
of claim.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  
VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  The Board has considered whether the 
requirements of the VCAA have been fulfilled.  First, there 
is no issue as to the substantial completeness of the 
application.  38 U.S.C.A. § 5102 (West 2002).  The claims 
appear substantially complete on their face.  The veteran has 
clearly identified the disabilities in question and the 
benefits sought.  Further, she referenced the bases for the 
claims.  

Second, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefits sought with the June 1993, August 1993, 
September 1996, August 2002, and September 2004 rating 
decisions, the August 2003, September 2003, and March 2004 
statements of the case (SOC), the October 1998, August 2002, 
March 2004, and September 2004 supplemental statements of the 
case (SSOC), and the November 2003 and July 2004 VCAA letters 
from the RO explaining the provisions of the VCAA.  



The November 2003 and July 2004 letters clearly indicated 
what type of evidence was necessary to warrant increased 
ratings.  The letters specifically provided the veteran with 
notice of the VCAA and explained the respective rights and 
responsibilities under the VCAA.  VA has no outstanding duty 
to inform her that any additional information or evidence is 
needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  In response to 
the request for evidence in support of her claims, the 
veteran advised in an October 2004 statement that she had no 
further evidence to submit.  

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issues on appeal.  The veteran was clearly advised as to 
which portion of evidence is to be provided by her and which 
portion is to be provided by VA.  That requirement of VA has 
been satisfied, and there is no additional evidence that 
needs to be provided.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to her case.  

VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

Given that the veteran has been fully advised of her rights 
and responsibilities under the VCAA, that she has had in 
excess of seven months to respond to documented VCAA notice, 
and that she has given no indication of additional evidence 
that has not been obtained, the Board has concluded that VA 
has no outstanding duty to inform her that any additional 
information or evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and her representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

Additional VA examination is not necessary in the instant 
case.  38 U.S.C.A. § 5103A(d).  As was reported earlier, the 
veteran has been examined on numerous occasions in connection 
with her claim for increased compensation benefits.  There is 
sufficient medical evidence to make a decision on the claims. 
Id.  The requirements of the VCAA have been substantially met 
by the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to her case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
her appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claims on the merits.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the initial AOJ decisions in 1993 and 1996 were 
made prior to November 9, 2000, the date the VCAA was 
enacted.  The November 2003 and July 2004 VCAA letters were 
mailed subsequent to these decisions.  

Assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.

In the present case, a substantially complete application was 
received in 1992.  Thereafter, in the June 1993 and August 
1993 rating decisions, the RO confirmed and continued a 
noncompensable rating for left metatarsalgia.  In a September 
1996 rating decision, the RO granted service connection for 
multiple fractures of the left lower extremity secondary to 
the service-connected left metatarsalgia.  

Only after those rating actions were promulgated did the AOJ 
provide specific VCAA notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in her possession that pertains to the claims.  
See the references to the documents issued to the veteran set 
out above.  However, as noted above, the veteran advised that 
she had no further evidence to submit in support of her 
claims.

Because the November 2003 and July 2004 VCAA notices in this 
case were not provided to the appellant prior to the initial 
AOJ adjudications, the timing of the notice does not comply 
with the express requirements of the law as found by the CAVC 
in Pelegrini II.  The CAVC did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini II incorporated essentially the same 
reasoning from its pervious decision, that is, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  In light of the CAVC's 
adoption of essentially the same principle in Pelegrini II, 
the Board finds that the CAVC in Pelegrini II has left open 
the possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  




Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of her claims, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded opportunities to 
submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that she should provide or identify any 
and all evidence relevant to the claims.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.   The November 2003 and July 2004 notices in 
essence invited the veteran to submit any evidence she 
had regarding the matters at issue.  Also, the Board 
notes that the medical records collectively address the 
relevant questions in this case.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


Left Foot Injury

The veteran contends that she is entitled to ratings in 
excess of 10 percent from October 21, 1992 to May 10, 2004, 
and in excess of 20 percent on and after May 11, 2004, for 
her left foot injury.  Specifically, she contends that her 
disability has worsened in severity causing chronic pain, 
swelling, instability, and difficulty walking.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that a 30 percent 
rating for residuals of the left foot injury is warranted 
from October 21, 1992.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a.  
There is no basis for a higher rating.

The clinical evidence of record establishes that the veteran 
has developed a multitude of residual disabilities from the 
in-service left ankle sprain, to include traumatic 
degenerative arthritis, chronic pain, intermittent ankle and 
left foot edema, decreased range of motion of the left ankle, 
metatarsalgia, hallux valgus, and plantar fasciitis.  These 
disabilities when viewed in the aggregate, present an overall 
picture of severe foot injuries warranting a 30 percent 
rating under diagnostic code 5284. 38 C.F.R. § 4.71a.

In awarding the increased 30 percent rating, the veteran is 
receiving the maximum schedular rating for severe foot 
injuries under diagnostic code 5284.  38 C.F.R. § 4.71a.  The 
Board's review of other possible diagnostic codes does not 
permit assignment of a rating in excess of 30 percent.  

In order to assign a 50 percent rating under diagnostic code 
5278, there must be evidence of acquired claw foot (pes 
cavus), bilateral, with marked contraction of plantar fascia 
with dropped forefoot, all hammertoes, very painful 
callosities, and marked varus deformity.  38 C.F.R. § 4.71a.  
Similarly, there is no indication from the objective medical 
evidence of record that the veteran has acquired a flatfoot 
as a result of her left foot injury.

The objective medical evidence of record does not support a 
finding of ankylosis of the left ankle and thus, a 40 percent 
rating for ankylosis of the left ankle is not warranted under 
diagnostic code 5270.  Notably, private medical records from 
Dr. CRW dated in October 1995 show range of motion of the 
ankle was 10 degrees for extension and 25 degrees for 
flexion.  Upon VA examination in July 1997, the veteran had 
25 degrees of extension and zero (0) degrees of flexion in 
the ankle.  In December 1997, plantar flexion was to 45 
degrees and dorsiflexion was to 15 degrees.  

VA examination in May 1999 revealed the left ankle had 
plantar flexion from 0 to 8 degrees and dorsiflexion from 0 
to 10 degrees.  Foot inversion was from 0 to 12 degrees and 
eversion from 0 to 6 degrees.  Finally, upon VA examination 
in June 2002, range of motion for the ankle was dorsiflexion 
actively to 5 degrees and passively 8 degrees.  Plantar 
flexion was actively from 0 to 4 degrees and passively from 0 
to 11 degrees.  

The Board has taken into account functional loss due to pain; 
however, a higher rating based on functional loss due to pain 
is not warranted, as the veteran is receiving the maximum 
schedular rating under diagnostic code 5284. 38 C.F.R. 
§ 4.71a: Johnston v. Brown, 10 Vet. App. 80 (1997); See also 
VAOPGCPREC 9-98 (August 14, 1998)(Depending on the nature of 
the foot injury, DC 5284 may involve limitation of motion and 
therefore require consideration under sections 4.40 and 
4.45.)  Post-traumatic arthritis of the left ankle has also 
provided for under the increased schedular rating.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the left foot 
injury with traumatic arthritis of the left ankle, hallux 
valgus/bunion, and metatarsalgia/plantar fasciitis and its 
effects on her earning capacity and ordinary activity. See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  At present, however, 
there is no basis for assignment of an evaluation other than 
that noted above.  


Multiple Fractures of the Left Lower Extremity

The veteran contends that she is entitled to initial 
increased ratings for residuals of multiple fractures of the 
left lower extremity: in excess of 20 percent from January 1, 
1992 to October 29, 1992; in excess of 20 percent from 
January 1, 1993 to June 26, 2002; and in excess of 30 percent 
on and after June 27, 2002.  Specifically, she contends that 
her multiple fractures have been consistently productive of 
chronic pain, swelling, and instability of the left lower 
extremity.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that aside from periods 
of temporary total evaluations, a 30 percent rating for 
multiple fractures of the left lower extremity is warranted 
from January 1, 1992.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a.   
There is no basis for a higher rating.

At this juncture, the Board would note that based on the 
instant decision, the veteran's claim of entitlement to an 
earlier effective date prior to June 27, 2002, for the 
assignment of a 30 percent rating is similarly granted.  The 
Board finds based on a review of the evidence of record, it 
was factually ascertainable that an increase in disability 
had occurred as early as January 1, 1992.  38 C.F.R. § 3.400 
(o)(2).  

The objective medical evidence of record does not support a 
finding of nonunion of the tibia and fibula with loose motion 
requiring a brace in order to warrant a 40 percent rating 
under diagnostic code 5262. 38 C.F.R. § 4.71a.  Multiple x-
rays of the lower left extremity have shown the fractures of 
the distal tibia and proximal fibular fracture, to be well 
healed in good alignment.  Further, the veteran has denied 
the use of a leg brace.

There is also no objective medical evidence of: extension of 
the leg limited to 30 degrees (diagnostic code 5261) or 
ankylosis of either the knee (diagnostic code 5256) or ankle 
(diagnostic code 5270).   Notably, private medical records 
from Dr. CRW dated in October 1995 show range of motion of 
the ankle was 10 degrees extension to 25 degrees of flexion.  



The veteran was afforded a VA joints examination in November 
1995.  Range of motion of the left knee was from 0 degrees in 
extension to 110 degrees in flexion.  Upon VA examination in 
July 1997 she had 25 degrees of extension and zero (0) 
degrees of flexion in the ankle.  

In December 1997 plantar flexion of the left ankle was to 45 
degrees and dorsiflexion was 15 degrees.  Range of motion of 
the knee on the left was flexion to 120 degrees and extension 
to zero degrees.  

VA examination in May 1999 revealed left ankle plantar 
flexion from 0 to 8 degrees and dorsiflexion from 0 to 10 
degrees.  Foot inversion was from 0 to 12 degrees and 
eversion from 0 to 6 degrees.  Finally, upon VA examination 
in June 2002, range of motion for the ankle was dorsiflexion 
actively to 5 degrees and passively to 8 degrees.  

Plantar flexion was actively from 0 to 4 degrees and 
passively from 0 to 11 degrees.  There were no findings with 
respect to the knee, as the veteran reported pain primarily 
limited to the heel region and medial and posterior aspect of 
the left ankle.  

In light of the veteran's credible complaints of pain 
experienced in the left lower extremity, the Board has 
considered additional functional loss due to pain and 
increased her evaluation to 30 percent.  38 C.F.R. § 4.71a, 
DeLuca, supra.  

Post-traumatic arthritis of the left ankle has been rated 
under the residuals of a left foot injury.  Per Dr. CRW, 
degenerative changes of the left knee have not been found not 
to be related to the fractures of the left lower extremity. 

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the multiple 
fractures of the left lower extremity and their effects on 
earning capacity and ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  At present, however, there is no 
basis for assignment of an evaluation other than that noted 
above.  


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria and obviously considered them, it 
did not find that referral of the case for extraschedular 
evaluation was warranted.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
her case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  

In this regard, the Board notes that the veteran's left foot 
injury and multiple fractures of the left lower extremity 
have not required frequent inpatient care, nor have they 
markedly interfered with employment.  

The granted increased evaluations of 30 percent during the 
rating periods at issue adequately compensate the veteran for 
the nature and extent of severity of her left lower extremity 
disabilities.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on these matters.

ORDER

Entitlement to an increased evaluation of 30 percent for 
residuals of a left foot injury with traumatic arthritis of 
the left ankle, hallux valgus/bunion, and 
metatarsalgia/plantar fasciitis, is granted from October 21, 
1992, subject to the controlling regulations governing the 
payment of monetary awards.  

Entitlement to an increased evaluation of 30 percent for 
multiple fractures of the left lower extremity is granted 
from January 1, 1992, subject to the controlling regulations 
governing the payment of monetary awards.

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In the instant case, the RO has not properly developed and/or 
adjudicated a claim of entitlement to a separate rating for 
residual scars of the left lower extremity.  

During the pendency of this claim, the rating criteria for 
evaluating skin disorders were amended, effective from August 
30, 2002. See 67 Fed. Reg. 147, 49590-49599 (July 31, 2002).  
VBA AMC must further provide notice of the regulation changes 
and give the veteran an opportunity to submit additional 
evidence or argument on this issue.  

VBA AMC should then schedule the veteran for a VA examination 
for the purpose of ascertaining the nature and severity of 
any residual scars of the left lower extremity, which may be 
present. 38 U.S.C.A. § 5103A(d).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent, 
by issuing a VCAA notice letter.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate a 
claim of entitlement to a separate 
evaluation for residual scars of the left 
lower extremity and inform her whether 
she or VA bears the burden of producing 
or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  

The appellant should be advised of the 
need to submit all pertinent evidence in 
her possession.  38 U.S.C.A. § 5103(a) 
and (b) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that she identify all 
previously unidentified healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated her for her 
left lower extremity disabilities at 
issue beginning from January 2004 to the 
present.

She should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special surgical/scars examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a contract/fee basis if 
necessary for the purpose of ascertaining 
the nature, extent of severity, and 
etiology of any residual scars of the 
left lower extremity, which may be 
present.  

The claims file, copies of the previous 
and amended criteria for rating 
disabilities of the skin under 38 C.F.R. 
§ 4.118, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  

The examiner is requested to fully 
describe all residual scarring associated 
with the service-connected left lower 
extremity disabilities at issue, and 
address the previous and amended rating 
criteria in the clinical assessment.


Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC adjudicate 
the claim of entitlement to a separate 
rating for residual scars associated with 
the left lower extremity disabilities at 
issue.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  


No action is required of the veteran until she is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of her 
claims for increased evaluations, and may result in their 
denial.  38 C.F.R. § 3.655 (2004).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


